

EXHIBIT 10.44
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 15th day of March, 2010
by and among NEXMED, INC., a Nevada corporation (the “Company”), and the
Purchasers set forth on the signature page affixed hereto (each a “Purchaser”
and collectively the “Purchasers”).
 
Recitals


A.          The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) under the Securities Act of 1933, as amended; and
 
B.           The Purchasers wish to purchase, and the Company wishes to sell and
issue to the Purchasers, upon the terms and subject to the conditions stated in
this Agreement an aggregate of $4,000,000.00 in principal amount of the
Company’s 7% Convertible Notes due December 31, 2012 in the form attached hereto
as Exhibit A (the “Notes”), which Notes may be converted into shares of common
stock of the Company, $0.001 par value per share (the “Common Stock”), in
accordance with the terms of the Notes, in such amounts as are set forth on the
signature page attached hereto and executed by each such Purchaser, for an
aggregate purchase price of $4,000,000.00.
 
C.          Contemporaneous with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
in the form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws; and


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings here set forth:
 
1.1.           “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by, or is under common
control with, such Person, where “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 

--------------------------------------------------------------------------------


 
1.2.           “Agreements” means this Agreement, the Registration Rights
Agreement, the Subsidiary Guaranty, the Mortgage and the Notes.
 
1.3.           The “Company” shall refer to the Company (as defined in the first
paragraph hereof) together with its subsidiaries wherever applicable (including
without limitation with respect to all representations of the Company unless the
context otherwise requires).


1.4.           “Closing” means the consummation of the transactions contemplated
by this Agreement, and “Closing Date” means the date of such Closing.


1.5.           “Convertible Securities” means any convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of Common Stock.


1.6.           “Material Adverse Effect” means a material adverse effect on the
(i) condition (financial or otherwise), business, assets or results of
operations of the Company; (ii) ability of the Company to perform any of its
material obligations under the terms of the Agreements; or (iii) material rights
and remedies of a Purchaser under the terms of the Agreements.


1.7.           “Mortgage” means the Mortgage, Security Agreement and Assignment
of Leases and Rents, in the form attached hereto as Exhibit C, executed by the
Operating Subsidiary in favor of the Purchasers dated on or about the date
hereof, securing the Company’s obligations under the Notes.


1.8.           “Notes” shall have meaning set forth in the recitals to this
Agreement.


1.9.           “Operating Subsidiary” means NexMed (U.S.A.), Inc., a Delaware
corporation which is wholly-owned by the Company.


1.10.        “Participation Percentage” means the product of (a) 25% multiplied
by (b) a fraction, the numerator of which equals the then aggregate outstanding
principal amount of all Notes and the denominator of which equals the original
aggregate principal amount of all Notes.


1.11.        “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.


1.12.        “SEC” means the U.S. Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------




1.13.        “SEC Filings” means the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2008 and all other reports filed by the
Company pursuant to the 1934 Act since December 31, 2008.


1.14.        “Securities” means the Notes and Underlying Shares.


1.15.        “Subsidiary Guaranties” means the Subsidiary Guaranties, in the
form attached hereto as Exhibit D, executed by each of the Operating Subsidiary
and Bio-Quant Inc. in favor of the Purchasers, guaranteeing the Company’s
obligations under the Notes.


1.16.        “Underlying Shares” means the shares of Common Stock issued or
issuable upon conversion of, as payment for interest or accreted amounts under,
or otherwise pursuant to, the Notes.


1.17.        “Variable Rate Transaction” means a transaction in which the
Company issues or sells, or agrees to issue or sell, Common Stock or Convertible
Securities in which the applicable sale, conversion, exercise or exchange price
or rate may directly or indirectly effectively be reduced, reset or repriced
based upon future events or occurrences, future trading prices or quotations, or
future issuances of Common Stock or Convertible Securities (including such
resets effected directly or indirectly by the issuance of additional
securities), including an “equity line” transaction but excluding standard
provisions for rights of first refusal on additional financings and standard
anti-dilution provisions including weighted-average anti-dilution provisions
substantially similar to those set forth in the Notes which are contained in
Convertible Securities.


1.18.        “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


1.19.        “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.


1.20.        “2008 Notes” means the Company’s 7% Convertible Notes due December
31, 2011 issued to the Purchasers on June 30, 2008.


1.21.        “2009 Notes” means the Company’s 7% Convertible Notes due December
31, 2011 issued to the Purchasers on or about November 10, 2009.


2.           Purchase and Sale of the Notes.  Subject to the terms and
conditions of this Agreement and on the basis of the representations and
warranties made herein, each of the Purchasers hereby severally, and not
jointly, agrees to purchase, and the Company hereby agrees to sell and issue to
each of the Purchasers, the principal amount of Notes set forth on such
Purchaser’s signature page attached hereto and as indicated on the Schedule of
Investors attached hereto.  Each Purchaser’s aggregate purchase price (the
“Purchase Price”) for the Notes to be purchased hereunder is set forth on such
Purchaser’s signature page attached hereto and on such Schedule of Investors.
 
3

--------------------------------------------------------------------------------


 
3.           Closing.
 
3.1.           Closing Procedure.  The Company shall promptly deliver to
Purchasers’ counsel, Peter J. Weisman, P.C., in trust, Notes registered in the
names of the Purchasers as indicated on the signature pages to this Agreement,
representing all of the Notes, with instructions that such Notes are to be held
in escrow for release to the Purchasers only upon payment of the Purchase Price
to the Company and confirmation of receipt by the Company or its counsel.  Upon
receipt by counsel to the Purchasers of the Notes and the execution and/or
delivery of such other documents contemplated hereby to be executed and/or
delivered on or prior to the Closing, each Purchaser shall promptly cause a wire
transfer in same day funds to be sent to the account of the Company as
instructed in writing by the Company, in an amount representing the Purchase
Price, provided that the Purchasers may deliver all or a portion of such
Purchase Price equal to the outstanding amount under the 2008 Notes and 2009
Notes by surrendering such Notes to the Company.  On the date the Company
receives such funds and 2008 Notes and 2009 Notes, the Notes shall be released
to the Purchasers (and such date shall be deemed the “Closing Date”).
 
3.2.           Closing Date Deliveries.
 
 (a)         On the Closing Date, the Company shall deliver to the Purchasers:
 
(i)           Notes in the form attached as Exhibit A;


(ii)          The executed Registration Rights Agreement in the form attached as
Exhibit B;


(iii)         The Subsidiary Guaranty in the form attached as Exhibit D and the
Mortgage in the form attached as Exhibit C, in each case executed and
acknowledged by the Operating Subsidiary, and the Subsidiary Guaranty executed
by Bio-Quant, Inc.;


(iv)         A Subordination, Non-Disturbance and Attornment Agreement, in the
form attached as Exhibit E, executed and delivered by the Operating Subsidiary
and the tenant under that certain lease dated as of December 16, 2009 pursuant
to which the Premises (as defined in the Mortgage) were leased to such tenant
(“SNDA”);
 
4

--------------------------------------------------------------------------------




(v)          The opinion(s) of counsel referred to in Section 7.5 below;


(vi)        An officer’s certificate in form and substance reasonably
satisfactory to the Purchasers and the Purchasers’ counsel, executed by an
officer of the Company and the Operating Subsidiary, certifying as to
satisfaction of applicable closing conditions, incumbency of signing officers,
the true, correct and complete nature of the Certificate of Incorporation and
By-laws, good standing and authorizing resolutions, in each case of the Company
and the Operating Subsidiary; and


(vii)       Cash for all accrued but unpaid interest on the 2008 Notes and 2009
Notes through the Closing Date, which amount may be deducted by the Purchasers
from the cash amount payable pursuant to subsection (b)(i) below; and


(viii)      A stamped copy of the amendment to the Company’s Articles of
Incorporation to effect an increase of the number of authorized shares of Common
Stock to at least 200 million shares.


 (b)         On the Closing Date, the Purchasers shall deliver to the Company:
 
(i)           The Purchase Price set forth on the Purchasers’ signature page
hereto, which shall consist of the surrender of the 2008 Notes and 2009 Notes
and the additional cash (if any), all as designated on the Schedule of Investors
attached hereto; and
 
(ii)          The executed Registration Rights Agreement.


(iii)         A copy of the SNDA executed by the collateral agent under the
Mortgage on behalf of the Purchasers.
 
 (c)         Effective as of the Closing, the Company shall repay to Solomon
Strategic Holdings, Inc. the remaining outstanding balance under the 2008 Notes
and 2009 Notes held by such Purchaser and surrendered at Closing as indicated on
the Schedule of Investors, which payment shall be made within three (3) business
days following the Closing Date (the failure of which shall constitute an Event
of Default under the Notes).
 
5

--------------------------------------------------------------------------------


 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers that:
 
4.1.          Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all requisite corporate
power and authority to carry on its business as now conducted and own its
properties.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
licensing necessary unless the failure to so qualify would not be reasonably
likely to result in a Material Adverse Effect.  All of the Company’s
subsidiaries are listed by name and jurisdiction on Schedule 4.1 attached
hereto.  All subsidiaries are wholly-owned by the Company.  The Operating
Subsidiary is a wholly-owned subsidiary of the Company and owns all the
Mortgaged Property (as defined in the Mortgage).
 
4.2.          Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Agreements, (ii) authorization of the performance of all obligations of the
Company hereunder and thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Securities.  The Agreements
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
except to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.
 
4.3.          Capitalization.  Set forth on Schedule 4.3 hereto is (a) the
authorized capital stock of the Company on the date hereof; (b) the number of
shares of capital stock issued and outstanding on the date hereof; (c) the
number of shares of capital stock issuable pursuant to the Company’s stock
plans; and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities (other than the Notes) exercisable for, or
convertible into or exchangeable for any shares of capital stock.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and nonassessable, except to
the extent that the failure of the foregoing to be true and correct would not
have a Material Adverse Effect.  Except as set forth on Schedule 4.3, no Person
is entitled to preemptive or similar statutory or contractual rights with
respect to any securities of the Company.  Except as set forth on Schedule 4.3,
there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company is
or may be obligated to issue any equity securities of any kind, and except as
contemplated by this Agreement or set forth on Schedule 4.3, the Company is not
currently in negotiations for the issuance of any equity securities of any
kind.  Except as set forth on Schedule 4.3, the Company has no knowledge of any
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among any of the securityholders of
the Company relating to the securities of the Company held by them.  Except as
set forth on Schedule 4.3, the Company has not granted any Person the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.
 
6

--------------------------------------------------------------------------------


 
4.4.          Valid Issuance.  As of the Closing, the Company has reserved a
sufficient number of shares of Common Stock for the issuance upon conversion of,
as payment for interest on or repayment of principal of, and otherwise pursuant
to, the Notes.  The Notes are duly authorized, and the Underlying Shares, when
issued in accordance herewith and, in respect of the Underlying Shares issued
pursuant to the terms of the Notes, will be validly issued, fully paid,
non-assessable and free and clear of all encumbrances and restrictions, except
for restrictions on transfer imposed by applicable securities laws.  The number
of shares to be reserved hereunder shall be determined without regard to any
restrictions on beneficial ownership or issuance contained in the Agreements.
 
4.5.          Consents.  The execution, delivery and performance by the Company
of the Agreements and, subject to the truth and accuracy of the representations
made by the Purchasers in Section 5 of this Agreement, the offer, issuance and
sale of the Securities, require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official, other than
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws and
the requirements of the Nasdaq Stock Market, which the Company undertakes to
file within the applicable time periods.  The Company has been orally advised by
NASDAQ that the transactions contemplated hereby, when integrated with the
Company’s February 2010 offering of convertible promissory notes due August 4,
2010 (the “2010 Offering”), should not violate NASDAQ Marketplace Rules (subject
to the NASDAQ’s review of the final transaction documents for the transactions
contemplated hereby).  The Company does not believe that the transactions
contemplated hereby will be integrated with any prior offering or issuance of
securities by the Company, including without limitation the offering and sale of
the 2008 Notes and 2009 Notes and the 2010 Offering, for purposes of the 1933
Act such that the Company would not be able to rely on the registration
exemption provided in Section 4(2) of the 1933 Act with respect to the
transactions contemplated hereby. Other than the 2010 Offering, the Company does
not believe that the transactions contemplated hereby will be integrated with
any prior offering or issuance of securities by the Company, including without
limitation the offering and sale of the 2008 Notes and 2009 Notes, for purposes
of the Nasdaq Stock Market rules and regulations (including those requiring
stockholder approval in certain circumstances) such that stockholder approval
would be required in connection with the transactions contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
4.6.          Delivery of SEC Filings; Business.  The SEC Filings represent all
filings required of the Company pursuant to the 1934 Act since December 31,
2008.  The SEC Filings complied as to form in all material respects with the
requirements of the 1934 Act and did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  The Company is engaged only in the business described in
the SEC Filings, and the SEC Filings contain a complete and accurate description
of the business of the Company in all material respects.  The Company has not
provided to any Purchaser (i) any information required to be filed under the
1934 Act that has not been so filed or (ii) any material nonpublic information.
 
4.7.          Use of Proceeds.  The proceeds of the sale of the Securities
hereunder shall be used by the Company for working capital and general corporate
purposes.
 
4.8.          No Material Adverse Change.  Since December 31, 2008, except as
disclosed and described in the SEC Filings, there has not been:
 
(i)            any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Form 10-K for the fiscal year
ended December 31, 2008, except changes in the ordinary course of business which
have not had, in the aggregate, a Material Adverse Effect;


(ii)            any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any material damage, destruction or loss, whether or not covered
by insurance, to any assets or properties of the Company or any of its
subsidiaries;


(iv)          any waiver by the Company of a material right or of a material
debt owed to it;


(v)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company taken as a whole (as
such business is presently conducted and as it is proposed to be conducted);
 
8

--------------------------------------------------------------------------------




(vi)          any material change or amendment to a material contract or
arrangement by which the Company or any of its assets or properties is bound or
subject;


(vii)         any material labor difficulties or labor union organizing
activities with respect to employees of the Company;


(viii)        any transaction entered into by the Company other than in the
ordinary course of business; or


(ix)           any other event or condition of any character that may have a
Material Adverse Effect.


4.9.           Registration Statements; Material Contracts.
 
(a)           During the preceding two years, each registration statement and
any amendment thereto filed by the Company pursuant to the 1933 Act, as of the
date such statement or amendment became effective, complied as to form in all
material respects with the 1933 Act and did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; and each prospectus
filed pursuant to Rule 424(b) under the 1933 Act, as of its issue date and as of
the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 
(b)           Except as set forth in the SEC Filings or on Schedule 4.3 hereto,
there are no agreements or instruments currently in force and effect that
constitute a warrant, option, convertible security or other right, agreement or
arrangement of any character under which the Company is or may be obligated to
issue any material amounts of any equity security of any kind, or to transfer
any material amounts of any equity security of any kind.
 
4.10.        Form S-3 Eligibility.  The Company is currently eligible to
register the resale of its Common Stock on a registration statement on Form S-3
under the 1933 Act, subject to offering size limitations that may be imposed by
the Commission under Rule 415 under the 1933 Act.
 
9

--------------------------------------------------------------------------------


 
4.11.        No Conflict, Breach, Violation or Default; Compliance with
Law.  The execution, delivery and performance of the Agreements by the Company
and the issuance and sale of the Securities will not conflict with or result in
a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Articles of Incorporation (including any
certificates of designation) or the Company’s Bylaws, both as in effect on the
date hereof (copies of which have been provided to the Purchasers before the
date hereof), or (ii) except where it would not have a Material Adverse Effect,
(A) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company or any of
its properties, or (B) any agreement or instrument to which the Company is a
party or by which the Company is bound or to which any of the properties of the
Company is subject.  Except where it would not have a Material Adverse Effect
and except as set forth on Schedule 4.11, the Company (i) is not in violation of
any statute, rule or regulation applicable to the Company or its assets, (ii) is
not in violation of any judgment, order or decree applicable to the Company or
its assets, and (iii) is not in breach or violation of any agreement, note or
instrument to which it or its assets are a party or are bound or subject.  The
Company has not received notice from any Person of any claim or investigation
that, if adversely determined, would render the preceding sentence untrue or
incomplete.
 
4.12.        Tax Matters.  The Company has timely prepared and filed all tax
returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes owed by it, in each case taking
into account permitted extensions.  The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company nor, to the knowledge of the Company, any basis for the assessment of
any additional taxes, penalties or interest for any fiscal period or audits by
any federal, state or local taxing authority except such as which are not
material.  All material taxes and other assessments and levies that the Company
is required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when
due.  There are no tax liens or claims pending or threatened against the Company
or any of its respective assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any other
corporation or entity.
 
4.13.        Title to Properties and Securities.  Except as disclosed in the SEC
Filings, the Company has, or will at or prior to Closing have, good and
marketable title to all real properties and all other properties and assets
owned by it, in each case free from liens, encumbrances and defects (other than
the Mortgage) that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by them; and
except as disclosed in the SEC Filings, the Company holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them.  Except as disclosed in the SEC Filings, the Operating
Subsidiary owns all the Mortgaged Property (as defined in the Mortgage) free and
clear of all liens, claims, encumbrances and defects (other than the Mortgage)
except those that would not individually or in the aggregate materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof.  The Company (excluding its subsidiaries) does not own any
assets other than the securities of each of its wholly-owned subsidiaries and
does not engage in any operating activities other than acting as a holding
company of the securities of such subsidiaries.  All of the Company’s operating
assets and properties (including without limitation all Equipment, as defined in
the Mortgage) are owned or leased by the Operating Subsidiary and/or Bio-Quant
Inc., a wholly-owned subsidiary of the Company, except for the Company’s
intellectual property rights which are entirely owned by NexMed Holdings, Inc.,
a Delaware corporation (“Holdings”), which is wholly-owned subsidiary of the
Company, and except for assets located outside the United States, which are
entirely owned by NexMed International Limited, a corporation which is organized
under the laws of the British Virgin Islands and which is wholly-owned
subsidiary of the Company (“International”).  Holdings does not engage in any
activities except for holding the intellectual property rights of the Company,
and International and its two subsidiaries do not engage in any business or
activities in the United States.
 
10

--------------------------------------------------------------------------------


 
4.14.        Certificates, Authorities and Permits.  The Company possesses
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct the business now operated by it and has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company, would individually or in the aggregate have a Material
Adverse Effect.
 
4.15.        No Labor Disputes.  Except as disclosed in the SEC Filings, no
material labor dispute with the employees of the Company exists or, to the
knowledge of the Company, is imminent.
 
4.16.        Intellectual Property.  The Company owns or possesses adequate
rights or licenses to the inventions, know-how, patents, patent rights,
copyrights, trademarks, trade names, licenses, approvals, governmental
authorizations, trade secrets confidential information and other intellectual
property rights (collectively, “Intellectual Property Rights”), free and clear
of all liens, security interests, charges, encumbrances, equities and other
adverse claims, necessary to conduct the business now operated by it, or
presently employed by it, and presently contemplated to be operated by it, and
the Company has not received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property Rights
except as disclosed in the SEC Filings.  Except as set forth on Schedule 4.16
hereto or as disclosed in the SEC Filings, none of the Company's Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within three years from the date of this Agreement, except where such
expirations or termination would not result, either individually or in the
aggregate, in a Material Adverse Effect. To the knowledge of the Company, the
Company’s patents and other Intellectual Property Rights and the present
activities of the Company do not infringe any patent, copyright, trademark,
trade name or other proprietary rights of any third party where such
infringement may cause a Material Adverse Effect on the Company, and there is no
claim, action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company regarding its Intellectual
Property Rights, and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing.  The Company has no knowledge of the
material infringement of its Intellectual Property Rights by third parties and
has no reason to believe that any of its Intellectual Property Rights is
unenforceable, and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing.  The Company has taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of its intellectual properties.
 
11

--------------------------------------------------------------------------------


 
4.17.        Mortgage Representations.  All of the representations and
warranties contained in the Mortgage are true and correct as of the date hereof.
 
4.18.        Litigation.  Except as disclosed in the SEC Filings, there are no
pending actions, suits or proceedings against or affecting the Company or any of
its properties that, if determined adversely to the Company, would individually
or in the aggregate have a Material Adverse Effect or would materially and
adversely affect the ability of the Company to perform its obligations under the
Agreements, or which are otherwise material in the context of the sale of the
Securities; and to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated.
 
4.19.        Financial Statements.  The financial statements included in each
SEC Filing present fairly and accurately in all material respects the
consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis.  Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has no liabilities, contingent or
otherwise, except those which individually or in the aggregate are not material
to the financial condition or operating results of the Company.
 
4.20.        Insurance Coverage.  The Company maintains in full force and effect
insurance coverage that the Company reasonably believes to be adequate against
all liabilities, claims and risks against which it is customary for comparably
situated companies to insure.
 
4.21.        Compliance with Nasdaq Continued Listing Requirements.  Except as
set forth in the SEC Filings or on Schedule 4.21, the Company is, or will upon
the Closing be, in compliance with all applicable Nasdaq Capital Market
continued listing requirements.  Except as set forth in the SEC Filings or on
Schedule 4.21, there are no proceedings pending or to the Company’s knowledge
threatened against the Company relating to the continued listing of the
Company’s Common Stock on the Nasdaq Capital Market and the Company has not
received any notice of, nor to the knowledge of the Company is there any basis
for, the delisting of the Common Stock from the Nasdaq Capital Market.
 
12

--------------------------------------------------------------------------------


 
4.22.        Brokers and Finders.  Neither the Purchasers nor the Company shall
have any liability or responsibility for the payment of any commission or any
finder, agent, broker or consultant fee to any third party in connection with or
resulting from this agreement or the transactions contemplated by this Agreement
by reason of any agreement of or action taken by the Company, and the Company
shall not pay any such commission or fee.
 
4.23.        No General Solicitation.  Neither the Company nor any Person acting
on its behalf has conducted any general solicitation or general advertising (as
those terms are used in Regulation D promulgated under the 1933 Act) in
connection with the offer or sale of any of the Securities.
 
4.24.        No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would adversely affect reliance by
the Company on Section 4(2) of the 1933 Act for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.  The offer and sale of the Securities and the
transactions contemplated hereby does not require any stockholder approval by
the Company, including without limitation pursuant to the rules of the Nasdaq
Stock Market.
 
4.25.        Disclosures.  No representation or warranty made by the Company
under any section hereof and no written information furnished by the Company to
the Purchasers or any authorized representative of the Purchasers, pursuant to
the Agreements or in connection therewith, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which the statements were made, not misleading.
 
4.26         Share Increase.  On March 2, 2010, the Company’s shareholders
approved the increase of the number of authorized shares of Common Stock to at
least 200 million shares, and the Company has duly filed an amendment to its
Articles of Incorporation to effect such increase.


5.           Representations and Warranties of the Purchaser.  Each of the
Purchasers hereby severally, and not jointly, represents and warrants to the
Company as to itself only that:
 
5.1.          Organization and Existence.  The Purchaser is a validly existing
corporation, partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.
 
13

--------------------------------------------------------------------------------


 
5.2.          Authorization.  The execution, delivery and performance by the
Purchaser of this Agreement and the Registration Rights Agreement have been duly
authorized and this Agreement and the Registration Rights Agreement will each
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
5.3.          Purchase Entirely for Own Account.  The Securities to be received
by the Purchaser hereunder will be acquired for the Purchaser’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of securities laws, and the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of securities laws.  The Purchaser is not a registered
broker dealer or an entity engaged in the business of being a broker dealer.
 
5.4.          Investment Experience.  The Purchaser acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters and in
private placement transactions of companies similar to the Company so that it is
capable of evaluating the merits and risks of the purchase contemplated hereby.
 
5.5.          Disclosure of Information.  The Purchaser has had an opportunity
to receive documents related to the Company and to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities and has received and read the SEC
Filings filed via EDGAR at least five days prior to the date hereof.  Neither
such inquiries nor any other due diligence investigation conducted by the
Purchaser shall modify, amend or affect the Purchaser’s right to rely on the
Company’s representations and warranties contained in this Agreement or made
pursuant to this Agreement.
 
5.6.          Restricted Securities.  The Purchaser understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws, applicable
state laws and applicable regulations such securities may be resold without
registration under the 1933 Act only in certain limited circumstances.
 
5.7.          Legends.
 
(a)            It is understood that, until such time as certificates evidencing
the Underlying Shares are required to be issued without legends pursuant
paragraph (b) below, certificates evidencing the Securities may bear one or all
of the following legends or legends substantially similar thereto:
 
(i)            “The shares represented by this certificate may not be
transferred without (i) the opinion of counsel reasonably satisfactory to the
corporation that such transfer may lawfully be made without registration under
the Securities Act of 1933 or qualification under applicable state securities
laws; or (ii) such registration or qualification.”
 
14

--------------------------------------------------------------------------------




(ii)            If required by the authorities of any state in connection with
the issuance of sale of the Securities, the legend required by such state
authority.


(b)           Upon registration for resale pursuant to the Registration Rights
Agreement or upon the first anniversary of the Closing Date (and the holder
thereof confirming that it is not an affiliate of the Company), the Company
shall promptly cause certificates evidencing the Underlying Shares previously
issued to be replaced with certificates (or cause to be issued original
certificates if not previously issued) which do not bear such restrictive
legends, and all Underlying Shares subsequently issued shall not bear such
restrictive legends.  In addition, in the event of any sales of Underlying
Shares by the holder thereof pursuant to Rule 144(b)(1)(i) under the 1933 Act
prior to the first anniversary of the Closing Date, the Company shall promptly
cause certificates evidencing such Underlying Shares previously issued to be
replaced with certificates (or cause to be issued original certificates if not
previously issued) which do not bear such restrictive legends.  In the event
that the Company does not issue new, unlegended certificates in replacement of
the legended certificates as required under this Section 5.7 within 10 business
days of a written request to do so, or if any subsequently issued Underlying
Shares are issued with restrictive legends when unlegended certificates are
required under this Section 5.7, the Company shall be liable to the Purchaser
(or subsequent holder thereof) for damages in an amount of $500 cash for each
such day beyond the replacement date (or issuance date, in the case of newly
converted Notes) that such unlegended certificates are not issued and delivered
to the Purchaser or subsequent holder.


5.8.          Accredited Investor.  The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9.          No General Solicitation.  The Purchaser did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.


6.           Closing Documents.  The parties acknowledge and agree that part of
the inducement for the Purchasers to enter into this Agreement is the Company’s
execution and delivery of the Registration Rights Agreement and the execution
and delivery of the Subsidiary Guaranty and the Mortgage by the Operating
Subsidiary.  The parties acknowledge and agree that on or prior to the Closing,
the Registration Rights Agreement, the Subsidiary Guaranty and the Mortgage will
be duly executed and delivered by the parties thereto.
 
15

--------------------------------------------------------------------------------


 
7.           Covenants and Agreements of the Company.
 
7.1.         Rule 144.  Until such time that the Purchasers no longer own any
Notes, the Company covenants to file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the 1934 Act even if the Company
is not then subject to the reporting requirements of the 1934 Act.  As long as
any Purchaser owns Notes, if the Company is not required to file reports
pursuant to the 1934 Act, it will prepare and furnish to such Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of Notes
may reasonably request, to the extent required from time to time to enable such
Person to sell the Underlying Shares without registration under the Securities
Act within the requirements of the exemption provided by Rule 144.  So long as
any Notes are outstanding, the Company shall cause itself to be subject to the
reporting requirements of Section 13 or 15(d) of the 1934 Act and file all
reports required to be filed thereunder. The Company agrees that, for purposes
of determining the holding period under Rule 144 of the 1933 Act for Underlying
Shares issued upon conversion of the Notes, the holding period of such
Underlying Shares shall be tacked to the holding period of the Notes.


7.2.         Limitation on Transactions.
 
(a)            So long as any of the Notes remain outstanding, without the prior
written consent of the holders of a majority-in-interest of the Notes (which
consent may be withheld in such holders’ discretion), the Company shall not
issue or sell or agree to issue or sell any securities in a Variable Rate
Transaction, provided, however, that without such consent, the Company may issue
or sell for cash any securities in a Variable Rate Transaction so long as the
total number of shares of Common Stock issued and/or agreed to be issued in the
aggregate for all such transactions (determined as if all such securities as of
their issuance are deemed fully converted, exercised and exchanged into Common
Stock without regard to limitations or restrictions contained therein)
represents less than seven percent (7%) of the total number of the Company’s
issued and outstanding shares of Common Stock as of the closing date of any such
transaction.
 
(b)            So long as any Notes remain outstanding, the Company and the
Operating Subsidiary shall not directly or indirectly, create, incur, assume or
permit or suffer to exist any lien, mortgage, security interest or encumbrance
(other than statutory liens imposed by law incurred in the ordinary course of
business for sums not yet delinquent or being contested in good faith, if such
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made in respect thereof) upon any of the Mortgaged Property (as
defined in the Mortgage) except for those created by the Mortgage and shall not
directly or indirectly sell, transfer or lease any of the Mortgaged Property,
subject to Section 7.2(c) below and except for any Lease (as defined in the
Mortgage) which may be entered into in compliance with the terms of the
Mortgage.
 
16

--------------------------------------------------------------------------------


 
(c)            Notwithstanding anything contained herein or the other
Agreements, the Company or the Operating Subsidiary may sell the Mortgaged
Property in its entirety, provided that (i) upon or prior to such sale, the
Company shall deposit into escrow for the benefit of the Purchasers an amount of
cash equal to (x) the aggregate then outstanding principal amount of all Notes,
plus (y) all Accreted Amounts (as defined in the Notes) accrued to date thereon,
plus (z) all Accreted Amounts scheduled to accrue under the Notes from such date
through the Maturity Date (as defined in the Notes) (“Escrow Funds”), which
Escrow Funds shall secure all obligations under the Notes, and (ii) thereafter
the Purchasers may at any time and from time to time demand immediate repayment
of all or part of the amounts (including principal and Accreted Amounts) then
outstanding and accrued under the Notes, which repayment shall be made from the
Escrow Funds.  In the event that the Company shall be required to deposit Escrow
Funds in escrow pursuant to this Section 7.2(c), an independent escrow agent
(the “Escrow Agent”) mutually acceptable to the Company and the Purchasers shall
be appointed to hold such Escrow Funds in escrow pursuant to an escrow agreement
on terms mutually acceptable to the Company and the Purchasers (the “Escrow
Agreement”).  The Escrow Agreement shall provide that each Purchaser may make
any demand of repayment as contemplated in clause 7.2(c)(ii) above directly to
the Escrow Agent, whereupon such repayment shall be made to such Purchaser from
such Escrow Funds.  Upon deposit of the Escrow Funds into escrow, the Company
shall, and shall cause the Operating Subsidiary to, execute and deliver in favor
of the Purchasers a control agreement in form and substance reasonably
acceptable to the Purchasers and such other agreements and documents to ensure
that (1) the Purchasers have a first priority security interest in and lien on
such Escrow Funds, (2)  to the extent possible such Escrow Funds may not be
released except as set forth in such Escrow Agreement, and (3) to the extent
possible such Escrow Funds will not be subject to any claims by any of the
Company’s or Operating Subsidiary’s creditors.  The deposit of the Escrow Funds
into escrow and the creation of a security interest therein in accordance with
the terms of this Section 7.2(c) shall be a condition precedent to any sale of
the Mortgaged Property and neither the Company nor the Operating Subsidiary
shall effectuate any such sale unless and until such condition has been
satisfied.  To the extent any principal amount of Notes and/or Accreted Amounts
is converted into shares of Common Stock pursuant to the terms of the Notes, an
amount of cash equal to such principal amount and/or Accreted Amounts may be
released to the Company. For clarification purposes (1) following any such sale
of the Mortgaged Property the Notes shall remain outstanding and in full force
and effect in accordance with the terms set forth therein, except for the
Purchasers right to repayment upon demand as set forth above, (2) the Company
(and the Operating Subsidiary pursuant to the Subsidiary Guaranty) shall remain
liable under the Notes in accordance with the terms thereof notwithstanding the
escrow contemplated hereby, and (3) Escrow Funds remaining in escrow after no
Notes remain outstanding shall be returned to the Company.
 
17

--------------------------------------------------------------------------------


 
7.3.          Right of the Purchasers to Participate in Future Transactions.  So
long as any Notes remain outstanding, the Purchasers will have a right to
participate in any sales of any of the Company’s securities in a capital raising
transaction on the terms and conditions set forth in this Section 7.3, provided
that this Section 7.3 shall not apply with respect to any capital raising
transaction with an effective Per Share Selling Price per share of Common Stock
in excess of $1.00 occurring after March 31, 2010 (the securities issued in such
transaction being the “New Securities”).  Within five (5) business days
following each closing of any non-public offer or sale of any of the Company's
equity securities or any securities convertible into or exchangeable or
exercisable for such securities in a capital raising transaction, the Company
shall give written notice to the Purchasers of such transaction together with a
comprehensive term sheet containing all significant business terms of such
transaction and all transaction documents in connection with such
transaction.  The Purchasers shall have the right (pro rata in accordance with
the Purchasers’ participation in this offering), exercisable at any time within
the 15-day period following the Purchasers’ receipt  of such notice and
documents, to participate in such transaction by purchasing in such transaction
an amount of the identical securities issued in such transaction equal to up to
the Participation Percentage of the aggregate amount of such securities issued
to the Purchasers and such other investors together for the same consideration
and on the same terms and conditions as such third-party sale.  If, subsequent
to the Company giving notice to a Purchaser hereunder but prior to the Purchaser
exercising its rights hereunder, the terms and conditions of the third-party
sale are substantively changed from that disclosed in the comprehensive term
sheet provided to such Purchaser, the Company shall be required to provide a new
notice to the Purchaser hereunder and the Purchasers shall have the right to
exercise their rights to purchase the identical securities in such transaction
on such changed terms and conditions as provided hereunder.  The rights and
obligations of this Section 7.3 shall in no way diminish the other rights of the
Purchaser pursuant to this Section 7.  Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
any Purchaser pursuant to any capital raising transaction as described in this
Section 7.3 shall not exceed a number that, when added to the total number of
shares of Common Stock deemed beneficially owned by such Purchaser (other than
by virtue of the ownership of securities or rights to acquire securities that
have limitations on the Purchaser’s right to convert, exercise or purchase
similar to the limitation set forth herein), together with all shares of Common
Stock deemed beneficially owned by the Purchaser’s “affiliates” (as defined in
Rule 144 of the 1933 Act) that would be aggregated for purposes of determining
whether a group under Section 13(d) of the 1934 Act, exists, would exceed 9.9%
of the total issued and outstanding shares of the Common Stock.
 
18

--------------------------------------------------------------------------------




7.4.          No Integration.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf, shall directly or indirectly make
any offers or sales of any securities or solicit any offers to buy any
securities under circumstances that would cause the loss of the 4(2) exemption
under the Securities Act for the transactions contemplated hereby.  Subject to
any consent or approval rights of the Purchasers hereunder, in the event the
Company contemplates an offering of its equity or debt securities within six
months following the Closing Date, the Company agrees that it shall notify the
Purchasers of such offering (without providing any material non-public
information to any Purchaser without its prior approval), and upon the
reasonable request of Purchasers purchasing at least 75% in principal amount of
the Notes hereunder, the Company shall first disclose the terms and conditions
and other relevant facts of such proposed transaction to Nasdaq and obtain from
Nasdaq its verbal advice (subject to the its review of the executed transaction
documents for  such transaction) that such transaction should not be integrated
with the offering which is the subject of this Agreement for purposes of the
Nasdaq rules requiring shareholder approval of the issuance of 20% or more of an
issuer’s outstanding common stock.  In the event the Company fails to obtain
such advice, then the Company shall not issue or sell any such securities
without the prior written consent of Purchasers purchasing at least 75% in
principal amount of the Notes hereunder, provided that the Company may sell or
issue securities without such consent if (i) it obtains prior shareholder
approval for such sale or issuance in compliance with the Nasdaq Stock Market
Manual rules, (ii) such sale or issuance is to a pharmaceutical company or
contract medical research organization in connection with a strategic
transaction and not primarily as a capital raising transaction, so long as the
Company has not affirmatively been notified (orally or in writing) by the staff
of the Nasdaq Stock Market that it is reasonably likely to treat such sale or
issuance as being integrated with the transactions contemplated under this
Agreement, or (iii) none of the Notes are then outstanding, so long as the
Company has not affirmatively been notified (orally or in writing) by the staff
of the Nasdaq Stock Market that it is reasonably likely to treat such sale or
issuance as being integrated with the transactions contemplated under this
Agreement.  In the event that the transactions contemplated under this Agreement
are deemed integrated with any other transaction(s) by the staff of the Nasdaq
Stock Market, then the Company shall as soon as possible seek the approval of
its stockholders and take such other action to authorize the issuance of the
full number of Underlying Shares and the full amount of securities issued and/or
to be issued in such other transaction.
 
7.5.          Opinions of Counsel.  On or prior to the Closing Date, the Company
will deliver to the Purchasers the opinions of legal counsel to the Company
substantially in the form and substance reasonably acceptable to the Purchasers.
 
19

--------------------------------------------------------------------------------


 
7.6.          Reservation of Common Stock issuable upon Conversion of
Notes.  The Company hereby agrees at all times to reserve and keep available out
of its authorized but unissued shares of Common Stock, solely for the purpose of
providing for the full conversion of Notes (including payment and repayment of
interest and principal thereon), such number of shares of Common Stock as shall
from time to time equal the number of shares sufficient to permit the full
conversion of Notes (including payment and repayment of interest, accreted
amounts and principal thereon) in accordance with the terms of the Notes.  All
calculations pursuant to this paragraph shall be made without regard to
restrictions on beneficial ownership.
 
7.7.          Reports.  For so long as the Purchasers beneficially own the
Notes, the Company will furnish to the Purchasers the following reports, each of
which shall be provided to the Purchasers by air mail or reputable international
courier (within one week of filing with the SEC, in the case of SEC filings), to
the extent not filed on and available at that time via EDGAR:
 
(a)            Quarterly Reports.  As soon as available and in any event within
45 days after the end of each fiscal quarter of the Company, the Company’s
quarterly report on Form 10-Q or, in the absence of such report, consolidated
balance sheets of the Company as at the end of such period and the related
consolidated statements of operations, stockholders’ equity and cash flows for
such period and for the portion of the Company’s fiscal year ended on the last
day of such quarter, all in reasonable detail and certified by the Company to
have been prepared in accordance with generally accepted accounting principles,
subject to year-end and audit adjustments.
 
(b)           Annual Reports.  As soon as available and in any event within 90
days after the end of each fiscal year of the Company, the Company’s Form 10-K
or, in the absence of a Form 10-K, consolidated balance sheets of the Company as
at the end of such fiscal year and the related consolidated statements of
earnings, stockholders’ equity and cash flows for such year, all in reasonable
detail and accompanied by the report on such consolidated financial statements
of an independent certified public accountant selected by the Company and
reasonably satisfactory to the Purchaser.
 
(c)            Securities Filings.  As promptly as practicable and in any event
within five days after the same are issued or filed, copies of (i) all notices,
proxy statements, financial statements, reports and documents as the Company
shall send or make available generally to its stockholders or to financial
analysts, and (ii) all periodic and special reports, documents and registration
statements (other than on Form S-8) which the Company furnishes or files, or, to
the extent also delivered to the Company, any officer or director of the Company
(in such person’s capacity as such) furnishes or files with the SEC.
 
20

--------------------------------------------------------------------------------


 
(d)            Other Information.  Such other information relating to the
Company as from time to time may reasonably be requested by any Purchaser
provided the Company produces such information in its ordinary course of
business, and further provided that the Company, solely in its own discretion,
determines that such information is not confidential in nature and disclosure to
the Purchaser would not be harmful to the Company or violate any rules or
regulations of the SEC or the Nasdaq Stock Market.
 
7.8.          Press Releases.  Any press release or other publicity concerning
this Agreement or the transactions contemplated by this Agreement shall be
submitted to the Purchasers for comment at least two (2) business days prior to
issuance, unless the release is required to be issued within a shorter period of
time by law or pursuant to the rules of the NASDAQ Stock Market or a national
securities exchange. The Company shall issue a press release concerning the fact
and material terms of this Agreement within one business day of the Closing.
 
7.9.          No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the obligations to the Purchasers under the
Agreements.
 
7.10.        Insurance.  For so long as any Purchaser beneficially owns any of
the Securities, the Company shall have in full force and effect (a) insurance
reasonably believed by the Company to be adequate on all assets and activities,
covering property damage and loss of income by fire or other casualty, and (b)
insurance reasonably believed to be adequate protection against all liabilities,
claims and risks against which it is customary for companies similarly situated
as the Company to insure.
 
7.11.        Compliance with Laws.  So long as the Purchasers beneficially own
any Securities, the Company will use reasonable efforts to comply with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except to the extent non-compliance (in one instance or in the
aggregate) would not have a Material Adverse Effect.
 
7.12.        Listing of Underlying Shares and Related Matters.  The Company
hereby agrees, promptly following the Closing of the transactions contemplated
by this Agreement, to take such action to cause the Underlying Shares to be
listed on the Nasdaq Capital Market as promptly as possible following the
Closing but no later than the effective date of the registration contemplated by
the Registration Rights Agreement.  The Company further agrees that if the
Company applies to have its Common Stock or other securities traded on any other
principal stock exchange or market, it will include in such application the
Underlying Shares and will take such other action as is necessary to cause such
Common Stock to be so listed.  For so long as any Notes remain outstanding, the
Company will take all action necessary to continue the listing and trading of
its Common Stock on the Nasdaq Stock Market, the New York Stock Exchange or the
NYSE Amex (collectively, “Approved Markets”), and the Company will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such exchange or market, as applicable, to ensure the
continued eligibility for trading of the Underlying Shares thereon.
 
21

--------------------------------------------------------------------------------


 
7.13.        Corporate Existence.  So long as any Notes remain outstanding, the
Company shall maintain its corporate existence, except in the event of a merger,
consolidation or sale of all or substantially all of the Company’s assets, as
long as the surviving or successor entity in such transaction (a) assumes the
Company’s obligations hereunder and under the agreements and instruments entered
into in connection herewith, regardless of whether or not the Company would have
had a sufficient number of shares of Common Stock authorized and available for
issuance in order to fulfill its obligations hereunder and effect the conversion
(including payment on) in full of all Notes outstanding as of the date of such
transaction; (b) has no legal, contractual or other restrictions on its ability
to perform the obligations of the Company hereunder and under the agreements and
instruments entered into in connection herewith; and (c)(i) is a publicly traded
corporation whose common stock and the shares of capital stock issuable upon
conversion of the Notes are (or would be upon issuance thereof) listed for
trading on an Approved Market or (ii) if not such a publicly traded corporation,
then the buyer agrees that it will, at the election of the Purchasers, purchase
such Purchasers’ Securities at a price equal to the greater of (a) 110% of the
Purchase Price of such Securities or (b) the fair market value of such
Securities on an as-converted basis based on the closing price immediately
preceding such transaction or the redemption date, whichever is greater.
 
7.14.        [Intentionally Omitted.]
 
7.15.        Overall Limit on Common Stock Issuable.  Notwithstanding anything
herein or in the Notes to the contrary, the Company may not issue, upon
conversion of the Notes, more than 14,524,000 shares of Common Stock (the
“Issuable Maximum”) in the aggregate (such figure to be appropriately and
equitably adjusted for any stock splits and similar events).  Each Holder of
Notes shall be entitled to a portion of the Issuable Maximum equal to the
quotient obtained by dividing (x) the aggregate principal amount of the Notes
issued and sold to such Holder by (y) the aggregate principal amount of all
Notes issued and sold by the Company.  If any Holder shall no longer hold any
Notes, then such Holder’s remaining portion of the Issuable Maximum, if any,
shall be reallocated pro-rata among the remaining Holders.


8.           Survival.  All representations, warranties, covenants and
agreements contained in this Agreement shall be deemed to be representations,
warranties, covenants and agreements as of the date hereof and shall survive the
execution and delivery of this Agreement and terminate upon expiration of the
applicable statute of limitations.
 
22

--------------------------------------------------------------------------------


 
9.           Miscellaneous.
 
9.1.           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the other parties hereto which
consent may not be unreasonably withheld or delayed, except that without the
prior written consent of the Company, but after notice duly given, a Purchaser
may assign its rights and delegate its duties hereunder in whole or in part to
an Affiliate or to any Person to which such Purchaser has transferred or
assigned all or part of its Notes in accordance with the terms of the Notes,
provided in each case that such Affiliate, transferee or assignee acknowledges
in writing to the Company that the representations and warranties contained in
Section 5 hereof shall apply to such Affiliate, transferee or assignee.  The
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
9.2.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile.
 
9.3.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
9.4.           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given only by delivery to each party to be notified by (i) personal
delivery, (ii) facsimile, provided it is sent with electronic confirmation of
complete transmittal, or (iii) an internationally recognized overnight air
courier, addressed to the party to be notified at the address as follows, or at
such other address as such party may designate by ten days’ advance written
notice to the other party:
 
If to the Company:


NexMed, Inc.
6330 Nancy Ridge Drive
San Diego, CA 92121
Fax:  (858) 866-0482
Attention:  Chief Financial Officer
 
23

--------------------------------------------------------------------------------




With a copy to:


Goodwin Procter LLP
Three Embarcadero Center, 24th Floor
San Francisco CA 94111
Fax:  415.677.9041
Attention:  Ryan A. Murr, Esq.


If to the Purchasers, to the addresses set forth on the
signature pages hereto, with a copy to:


Peter J. Weisman, P.C.
767 Third Avenue, 6th Floor
New York, NY  10017
Telephone:  212-676-5667
Facsimile:   212-676-5665
Email:  pweisman@pweisman.com


Any notice or other communication or deliveries hereunder shall be deemed
delivered (i) upon receipt, if delivered personally, (ii) if sent by facsimile,
upon receipt if received on a Business Day prior to 5:00 p.m. (Eastern Time), or
on the first Business Day following such receipt if received on a Business Day
after 5:00 p.m. (Eastern Time) or (iii) two (2) Business Days following deposit
with an internationally recognized overnight courier service.


9.5.         Expenses.
 
(a)           The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay to Tail Wind Advisory and
Management Ltd. (“TWAM”) a non-refundable sum equal to $10,000 as and for legal
and due diligence expenses incurred in connection herewith, which shall be paid
upon Closing.
 
(b)           The Company shall pay the costs of all title, UCC, judgment, lien
and similar searches in connection with the Mortgage, and shall pay all title
insurance premiums on the Mortgaged Property in connection with Purchasers’
title insurance policy (updated through the Closing Date).  The Company shall
also pay all costs and expenses hereafter incurred in amending, implementing,
perfecting, collecting, defending, declaring and enforcing and otherwise
relating to the Purchasers’ rights and security interests in the Mortgaged
Property hereunder or under the Notes or any other instrument or agreement
delivered in connection herewith or therewith, including, but not limited to,
searches and filings after the date hereof (provided that the Company shall not
be responsible for any costs and expenses incurred by the Purchasers in
connection with the negotiation, execution and delivery of the Mortgage or any
other Agreements, except as may be provided above or elsewhere herein or
therein).  For clarification, the costs payable by the Company pursuant to this
Section 9.5(b) are in addition to the sum payable to TWAM pursuant to Section
9.5(a) above.
 
24

--------------------------------------------------------------------------------


 
9.6.         Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and 75% in interest of the Purchasers,
provided, however, that any such amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any Securities purchased
under this Agreement at the time outstanding, each future holder of all such
securities, and the Company.
 
9.7.         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
9.8.         Entire Agreement.  This Agreement, including the Exhibits and
Schedules hereto, and the Registration Rights Agreement, the Notes, the Mortgage
and other documents contemplated hereby constitute the entire agreement among
the parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
9.9.         Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.10.       Applicable Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.
 
9.11.       Remedies.
 
(a)           The Purchasers shall be entitled to specific performance of the
Company’s obligations under the Agreements.
 
(b)           The Company on the one hand, and each Purchaser severally and not
jointly on the other hand, shall indemnify the other and hold it harmless from
any loss, cost, expense or fees (including attorneys’ fees and expenses) arising
out of any breach of any representation, warranty, covenant or agreement in any
of the Agreements, or arising out of the enforcement of this Section 9.11.
 
25

--------------------------------------------------------------------------------


 
9.12.       Jurisdiction.  The parties hereby agree that all actions or
proceedings arising directly or indirectly from or in connection with this
Agreement or the other Agreements shall be litigated only in the Supreme Court
of the State of New York or the United States District Court for the Southern
District of New York located in New York County, New York, except for actions or
proceedings arising directly or indirectly from or in connection with the
Mortgage, which may  be litigated in the applicable court(s) in New Jersey.  The
parties consent to the jurisdiction and venue of the foregoing courts and
consent that any process or notice of motion or other application to either of
said courts or a judge thereof may be served inside or outside the State of New
York or the Southern District of New York by registered mail, return receipt
requested, directed to the party being served at its address set forth in this
Agreement (and service so made shall be deemed complete three (3) days after the
same has been posted as aforesaid) or by personal service or in such other
manner as may be permissible under the rules of said courts.  The Company and
the Purchasers hereby waive any right to a jury trial in connection with any
litigation pursuant to this Agreement or the other Agreements.
 
9.13.       Like Treatment of Purchasers and Holders.  Neither the Company nor
any of its affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for the redemption, conversion or exercise of the Securities, or
otherwise, to any Purchaser or holder of Securities, for or as an inducement to,
or in connection with the solicitation of, any consent, waiver or amendment of
any terms or provisions of the Agreements, unless such consideration is required
to be paid to all Purchasers or holders of Securities bound by such consent,
waiver or amendment.  The Company shall not, directly or indirectly, redeem any
Securities unless such offer of redemption is made pro rata to all Purchasers or
holders of Securities, as the case may be, on identical terms.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
shall not in any way be construed as the Purchasers acting in concert or as a
group with respect to the purchase, disposition or voting of Securities or
otherwise.


9.14.       Actions of Purchasers.  The obligations of each Purchaser hereunder
and under the documents contemplated hereby are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall in any way be
responsible for the performance of the obligations of any other Purchaser under
any such document.  Nothing contained herein or in any other document
contemplated hereby, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute any of the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby or
thereby.  Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other document contemplated hereby, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Notwithstanding anything herein to the
contrary, the actions and obligations of the Purchasers hereunder shall at all
times be considered several and not joint, and the Purchasers are not, under any
circumstances, agreeing to act jointly with respect to the Securities or any of
their actions or obligations under the Agreements, and shall not constitute a
“group” under the 1934 Act.  Each Purchaser acknowledges that no other Purchaser
has acted as agent for such Purchaser in connection with making its investment
hereunder and that no other Purchaser will be acting as agent of such Purchaser
in connection with monitoring its investment hereunder. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Agreements, and it shall not be necessary for any other Purchaser to be joined
as an additional party in any proceeding for such purpose.  The Company has
elected to provide all Purchasers with the same terms and Agreements for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.
 
26

--------------------------------------------------------------------------------




9.15.       Collateral Agent.  The Purchasers hereby appoint (or confirm the
continued appointment of) The Tail Wind Fund Ltd. as “Collateral Agent” under
the Mortgage.  The Collateral Agent may be removed, and a successor Collateral
Agent may be appointed, by a majority-in-interest of holders of the Notes, and
any Collateral Agent may resign from such position upon thirty days prior notice
to the Company (which shall constitute notice to the Operating Subsidiary) and
the holders of Notes.  If a successor Collateral Agent does not take such
position within 30 days after the retiring Collateral Agent resigns or is
removed, the retiring Collateral Agent or a majority-in-interest of the holders
of the Notes may petition any court of competent jurisdiction for the
appointment of a successor Collateral Agent.  The Collateral Agent will act or
refrain from acting based on the direction of a majority-in-interest of holders
of the Notes, and may take any action or refrain from taking any action as
provided in the Mortgage as it shall determine in its reasonable judgment and
discretion.  With respect to any monies or property held by, or expended by, the
Collateral Agent on behalf of the holders of the Notes, such amounts shall be
allocated pro rata based on the principal amount of Notes outstanding.  The
Collateral Agent shall be reimbursed by the holders of Notes for all reasonable
expenses incurred in connection with acting as Collateral Agent under the
Mortgage (provided that this shall in no way affect any liability of the
Operating Subsidiary or the Company under the Mortgage).  The Collateral Agent
may refuse to perform any duty or exercise any right or power unless it receives
indemnity satisfactory to it against any loss, liability or expense.  No implied
covenants or obligations shall be read into this Agreement or the Mortgage
against Collateral Agent.  Except for Collateral Agent's own willful misconduct,
bad faith or gross negligence, the Collateral Agent (i) may rely and/or act upon
any written instrument, document or request believed by the Collateral Agent in
good faith to be genuine and to be executed and delivered by the proper
person(s), and may assume in good faith the authenticity, validity and
effectiveness thereof and shall not be obligated to make any investigation or
determination as to the truth and accuracy of any information contained therein,
and (ii) shall not be responsible for the acts or omissions of the other parties
hereto or holders of Notes.  In consideration of its acceptance of the
appointment as the Collateral Agent, each of the Purchasers (and any subsequent
holder of the Notes) jointly and severally agree to indemnify the Collateral
Agent against, and hold the Collateral Agent harmless from, all costs, damages,
expenses (including reasonable attorney's fees and disbursements) and
liabilities that the Collateral Agent may incur or sustain in connection with
serving as Collateral Agent under the Mortgage, unless such costs, damages,
expenses and liabilities are caused by the Collateral Agent's own willful
misconduct, bad faith or gross negligence.


[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
27

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
The Company:
NEXMED, INC.
       
By:
/s/ Vivian Liu
 
Name:
Vivian Liu
 
Title:
Executive Vice President


 
28

--------------------------------------------------------------------------------

 


The Purchasers:
 
THE TAIL WIND FUND LTD.
By:
TAIL WIND ADVISORY AND
 
MANAGEMENT LTD., as
 
investment manager
       
By:
/s/ David Crook
 
Name:
David Crook
 
Title:
CEO



Principal Amount of Notes/ Aggregate Purchase Price:              $3,400,000


Resident:
BVI
   
Address for Notices:
The Tail Wind Fund Ltd.
 
c/o Tail Wind Advisory and Management Ltd.
 
Attn:  David Crook
 
77 Long Acre
 
London WC2E 9LB  UK
 
Facsimile: 44-207- 420 3819
 
Email:  dcrook@tailwindam.com
     
with a copy to:
     
Peter J. Weisman, P.C.
 
767 Third Avenue, 6th Floor
 
New York, NY  10017
 
Telephone:  212-676-5667
 
Facsimile: 212-676-5665
 
Email:  pweisman@pweisman.com

 
 
29

--------------------------------------------------------------------------------

 


SOLOMON STRATEGIC HOLDINGS, INC.
   
By:
/s/ Andrew P. MacKellar
 
Name:  
Andrew P. MacKellar
 
Title: 
Director



Principal Amount of Notes/ Aggregate Purchase Price:              $300,000


Resident:
BVI
   
Address for Notices:
Solomon Strategic Holdings, Inc.
 
c/o Andrew P. MacKellar (Director)
 
Greenlands
 
The Red Gap
 
Castletown
 
IM9 1HB
 
British Isles
 
Telephone:  +011 (44) 1624 824171
 
Facsimile: +011 (44) 1624 824191
     
with a copy to:
     
Peter J. Weisman, P.C.
 
767 Third Avenue, 6th Floor
 
New York, NY  10017
 
Telephone:  212-676-5667
 
Facsimile: 212-676-5665
 
Email:  pweisman@pweisman.com


 

--------------------------------------------------------------------------------

 


TAIL WIND ADVISORY AND MANAGEMENT LTD.
   
By:
/s/ David Crook
Name:
David Crook
Title:
CEO



Principal Amount of Notes/ Aggregate Purchase Price:              $300,000


Resident:
UK
   
Address for Notices:
Tail Wind Advisory and Management Ltd.
 
Attn:  David Crook
 
77 Long Acre
 
London WC2E 9LB  UK
 
Facsimile: 44-207- 420 3819
 
Email:  dcrook@tailwindam.com
     
with a copy to:
     
Peter J. Weisman, P.C.
 
767 Third Avenue, 6th Floor
 
New York, NY  10017
 
Telephone:  212-676-5667
 
Facsimile: 212-676-5665
 
Email:  pweisman@pweisman.com

 

--------------------------------------------------------------------------------


 
SCHEDULE OF INVESTORS
 

 

                   
Purchase
     
Price
 
The Tail Wind Fund Ltd.
  $ 3,400,000.00  
Solomon Strategic Holdings, Inc.
  $ 300,000.00  
Tail Wind Advisory & Management Ltd.
  $ 300,000.00  
Total
  $ 4,000,000.00  

--------------------------------------------------------------------------------


 